CORRECTED


    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1708V
                                        UNPUBLISHED


    CLIFFORD GRAY,                                          Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: May 4, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu);
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA).

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

       On November 30, 2020, Clifford Gray filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered in his left
deltoid on November 12, 2019. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 21, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner’s alleged injury is consistent with the SIRVA criteria set forth in the Vaccine
Injury Table (“Table”) and the accompanying Qualifications and Aids to Interpretation


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(“QAI”), and that compensation is appropriate. Rule 4(c) Report at 4 (citing 42 C.F.R. §§
100.3(a), (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2